Citation Nr: 1733929	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  12-13 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for tension headaches.

2.  Entitlement to rating in excess of 10 percent for mitral valve prolapse.

3.  Entitlement to a rating in excess of 10 percent for Crohn's disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from August 1985 to December 1985, August 1986 to April 1987, and April 1990 to December 1999.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In a July 2015 Decision Review Officer decision, an increased rating of 30 percent was assigned to the Veteran's headaches for the entire appeal period.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In January 2015, the appeal was remanded to the RO for further development, which has been accomplished except to the extent discussed in the Remand below.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

Also, in January 2015, the Board referred a claim of entitlement to a total disability rating due to individual unemployability, but the record does not show that any action has been taken by the RO on this matter.  Therefore, the Board again refers the issue to the AOJ for appropriate action.

In an October 2014 written statement, the Veteran "request[ed] to cancel the appeal on 10/16/2014," indicating that he wanted the decision process to be made upon existing medical records and continued unemployment.  This statement clearly indicates his desire to cancel the Board hearing, which was scheduled for October 16,  2014 and not his entire appeal.  See 38 C.F.R. § 20.704 (2016).  Therefore, the Board finds that the Veteran's intentions as to the increased evaluation claims are clear and the appeal is continued.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
The issue of entitlement to a rating in excess of 10 percent for mitral valve prolapse is addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1. The Veteran's tension headaches result in frequent prostrating attacks with nausea and sensitivity to light that do not cause serious economic inadaptability.

2.  The Veteran's Crohn's disease is productive of occasional attacks, defined as six attacks per year, with moderate symptoms, such as diarrhea, bloating, and cramping, resulting in overall fair health without weight loss, malnutrition or anemia.  

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for tension headaches have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

2.  The criteria for a rating in excess of 10 percent for Crohn's disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7323 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claims. 

The record also reflects that all available pertinent treatment records have been obtained, to include post-service VA treatment records.  No other outstanding, existing evidence that could be obtained to substantiate the claims has been identified.  The Board is also unaware of any such evidence.  In addition, the Veteran was afforded the necessary VA examinations.  
 Accordingly, the Board will address the merits of the claims.  

II. General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.
§§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

III. Tension Headaches

The Veteran's service-connected headache disability has been assigned a 30 percent rating, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).  Under this provision, a 30 percent rating may be assigned for headaches with characteristic prostrating attacks occurring on an average once a month over the previous several months.  The maximum schedular rating of 50 percent is warranted for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The relevant evidence of record includes two VA examinations and VA treatment records.  At the April 2009 VA examination, the Veteran reported that he experienced a headache on a weekly basis with each attack lasting for hours.  He reported that most attacks were prostrating.  The examiner noted that the headaches had a significant effect on the Veteran's usual occupation in the form of increased absenteeism.

The July 2015 VA examiner noted subjective complaints of pain on both sides of the head with nausea and sensitivity to light.  The duration of the headaches was typically less than one day.  The Veteran indicated that the frequency of prostrating attacks over the last several months was once every month.  The examiner documented that the Veteran did not experience prostrating and prolonged attacks of migraine pain that were productive of severe economic inadaptability.

The findings at the July 2015 VA examination are consistent with manifestations reported in VA treatment records, such as an August 2010 nursing care assessment that documented sensitivity to light and an August 2012 primary care note that documented several debilitating migraines per month with other less intense headaches on the right side of the head that were assompanied by mild nausea.

In light of the above, the Board determines that a rating in excess of 30 percent for the Veteran's tension headaches is not warranted.  The 30 percent assigned contemplates the Veteran's frequent prostrating attacks with nausea and sensitivity to light.  A rating in excess of 50 percent requires very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, which are not demonstrated by the evidence.  

While the Veteran's attacks are prostrating, they occurred once per week in April 2009 and once per month in July 2015.  An August 2012 VA treatment note describes the frequency as several times per month.  Nevertheless, while in April 2009, the VA examiner noted that the headaches caused increased absenteeism, and the record reflects that the Veteran has had difficulty finding and keeping employment, as discussed further below, the Veteran's employment is also affected by his service-connected Crohn's disease.  Further, September 2011 and January 2017 VA psychiatric examinations reveal that the Veteran's mental health symptoms impact his ability to adapt to work situations.  Therefore, the Board determines that the Veteran's headaches do not alone result in severe economic adaptability so as to warrant a rating in excess of 30 percent.  

IV. Crohn's Disease

The Veteran's Crohn's disease is rated as 10 percent disabling, pursuant to 38 C.F.R. §4.114, Diagnostic Code 7323, which provides a 10 percent rating for moderate symptoms with infrequent exacerbations.  A 30 percent rating is warranted for moderately severe symptoms with frequent exacerbations.  A 60 percent rating is warranted for severe symptoms with numerous attacks a year and malnutrition, the health only fair during remissions.  A 100 percent is warranted for pronounced symptoms resulting in marked malnutrition, anemia, and general debility, or with serious complications, such as liver abscess.  38 C.F.R. § 4.114. 

Words such as "moderate," "severe," and "pronounced" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  

At the April 2009 VA examination, the Veteran reported experiencing nausea on a daily basis and diarrhea one to four times daily.  He denied vomiting and constipation.  He also described severe epigastric pain and severe right lower quadrant pain, occurring several times per day and lasting one to two hours.  The examiner documented a history of ulcerative colitis with a minimum of six attacks per year.  The examiner stated that there were no signs of significant weight loss, malnutrition, or anemia and that the Veteran's overall general health was fair.  There was slight abdominal tenderness in the right lower quadrant. The examiner stated that the effects on the Veteran's occupation were significant, noting that the Veteran found it difficult to find employment because of the need for continuous medication and to take many trips to the bathroom each day.

At the July 2015 VA examination, the Veteran had subjective complaints of cramping, and bloating, and of having bloody stools in the past.  The examiner documented occasional episodes of bowel disturbance with abdominal distress.  There was no weight loss, malnutrition, or anemia observed.  The examiner noted that colonoscopies with biopsies had been performed every one to two years since 2004 and that the results showed mild to moderate chronic active inflammatory changes. The examiner stated that the most recent colonoscopy, performed in 2015, showed the right colon to be negative for active colitis.  With regard to functional impact, the examiner indicated that the Veteran's intestinal disability did not impact his ability to work.

Treatment notes of record reflect that the Veteran takes prescription medication for his gastrointestinal symptoms, as well as manages his symptoms with diet, including avoidance of dairy products.  An April 2009 VA treatment note reflects that the Vetera had been feeling better, eating normally with a stable weight and with no abdominal pain or bloating for the previous few months.  Treatment records do not reveal manifestations more severe than documented at VA examination.
In light of the above, the Board determines that the Veteran's Crohn's disease does not warrant a rating in excess of 10 percent.  The 10 percent rating contemplates the Veteran's occasional attacks, defined as six attacks per year, with moderate symptoms, such as diarrhea, bloating, and cramping.  While the Veteran's overall health has been described as fair, he does not exhibit weight loss, malnutrition or anemia.  Moreover, the record reflects that, while the Veteran has attacks of diarrhea and bloating, they can be controlled with medication.  The Board finds that the weight of the evidence, lay and medical demonstrates that the Veteran's Crohn's disease manifestations do not more closely approximate the criteria for a rating in excess of 10 percent, and the claim is denied. 

V. Conclusion

The Board has considered the benefit of the doubt doctrine.  However, as reflected by the above discussion, the Board determines that a preponderance of the evidence is against a rating in excess of 30 percent for tension headaches and a rating in excess of 10 percent for Crohn's disease.  Therefore, the claims are denied.
 

ORDER

Entitlement to a rating in excess of 30 percent for tension headaches is denied.

Entitlement to a rating in excess of 10 percent for Crohn's disease is denied.


REMAND

The issue of entitlement to a rating in excess of 10 percent for mitral valve prolapse was remanded in January 2015 for a VA examination.  In the remand, the Board ordered that specific findings regarding workload Mets, congestive heart failure, left ventricular dysfunction, and the presence of cardiac hypertrophy or dilation were to be discussed.  The Board noted that the most recent VA examination in September 2011 relied on testing performed in 1999 and 2007; therefore, the Board indicated that more recent testing should be used to make the above determinations.  A review of the July 2015 VA cardiac examination report reveals that no testing was performed, that the METs workload was determined by VA interview, and that there was no finding regarding left ventricular dysfunction.  In August 2015, the Veteran submitted a statement indicated that the symptoms of his heart disability had increased. He indiated that due to his consistent and severe symptoms he he wanted further evaluation.  The Board finds that an additional VA examination is warranted.

Accordingly, the case is REMANDED for the following action:
 
1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be afforded the appropriate VA examination to assess the current severity of his mitral valve prolapse.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.  The September 2011 VA examination relied on testing performed in 1999 and 2007.  More recent testing should be used to make the following determinations.

The examiner must comment on the severity of the mitral valve prolapse and report all signs and symptoms necessary for evaluating the disability under the rating criteria.  In particular, the examiner must address the following:

a. the number of workload METs resulting in dyspnea, fatigue, angina, dizziness, or syncope;

b. whether the Veteran has had chronic congestive heart failure or more than one episode of acute congestive heart failure in the past year;

c. whether the Veteran has left ventricular dysfunction, and if so, the percent of ejection fraction; and

D. whether there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Readjudicate the issue remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


